Citation Nr: 9907467	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a temporary total rating, in accordance 
with 38 C.F.R. § 4.29 (1998), based on hospitalization from 
March 20 to May 19, 1997.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1972.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in October 1997, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal was docketed at the Board in 1998.    


REMAND

In his March 1998 Substantive Appeal (VA Form 9), the veteran 
indicated that he did not desire a personal hearing (of any 
type) in conjunction with his appeal relative to each of the 
issues stated on the title page.  However, after his appeal 
was docketed at the Board, the veteran indicated, in response 
to pertinent inquiry mailed him by the Board in January 1999, 
that he desired a personal hearing at the RO before a Member 
of the Board.  Further development is, consequently, 
specified below for the purpose of according the veteran such 
hearing.  

Accordingly, the case is REMANDED for the following:


The RO should take appropriate action to 
schedule the veteran, at the earliest 
possible date, for a personal hearing at 
the RO before a Member of the Board 
(i.e., Travel Board hearing).


Thereafter, if otherwise appropriate, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  In taking this action, the Board implies 
no conclusions, either legal or factual, as to any ultimate 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




- 3 -


